[ex10-11.jpg]
 


Exhibit 10.1


 
June 16, 2012
(Revised September 20, 2012)




Susan L. Wagner
55 East 52nd Street
New York, New York 10055
 

  Re: 
Retirement from BlackRock Employment

         

Dear Sue:


This letter (“Agreement”) confirms your retirement from your employment with
BlackRock and sets forth the agreement reached between BlackRock and you.  For
purposes of this Agreement, the term “BlackRock” means BlackRock, Inc., its
current and former parents, subsidiaries and affiliated entities, and its
current and former successors, assigns, representatives, agents, attorneys,
shareholders, officers, directors and employees, both individually and in their
official capacities.
 
1.           You acknowledge and agree that your retirement from your employment
with BlackRock shall be effective, and your employment with BlackRock will
terminate on July 1, 2012 (the “Retirement Date”). BlackRock will continue your
base salary, less applicable withholdings and deductions, through that
date.  Except as described in Section 2(b) below, your active participation in
all benefit plans of BlackRock will cease on the Retirement Date. Your last day
of active employment shall be June 29, 2012.
 
2.           Upon your retirement from employment, you shall be eligible to
receive the following:
 

 
(a)
a lump sum payment representing your vacation days accrued, but not taken, less
applicable withholdings and deductions;
       
(b)
coverage for you and your eligible dependents under BlackRock’s medical,
dental  and vision insurance plans through July 31, 2012.  After that date, you
will be eligible to continue coverage under BlackRock’s medical, dental and
vision insurance plans pursuant to the provisions of the Consolidated Omnibus
Reconciliation Act, known as “COBRA” for a period of up to 18 months.  If you
elect to continue coverage under COBRA, you must pay all applicable costs of the
medical, dental or vision insurance and remit checks per the invoice and
guidelines you receive from BlackRock or designated third party.

 
3.           In addition to the benefits described in Section 2 above, in
consideration for your signing, and complying with the terms of, this Agreement
and in exchange for the promises, covenants and waivers set forth herein, and
provided you have not revoked this Agreement as set forth below, BlackRock will
provide:
 

 
(a)
a lump-sum cash payment in respect of your performance in 2012, calculated as
50% of the bonus compensation you received in 2011, adjusted (up or down) for
BlackRock performance in the same manner as applied generally to Global



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Page 2



   
Executive Committee members for 2012 bonus compensation and payable to you, less
applicable deductions and withholdings, on the same date of payment for 2012
bonus compensation applicable generally to BlackRock employees in February 2013;
       
(b)
a cash payment in the amount of $5,000, in respect of the cost of your COBRA
continuation coverage until September 30, 2012, payable to you, less applicable
deductions and withholdings, in the first payroll cycle following the Retirement
Date;
       
(c)
in regard to any Year-End and Partner equity awards previously granted to you in
connection with your BlackRock employment, each unvested installment of RSUs or
Restricted Stock shall vest and be payable upon the earlier to occur of (i) the
date such installment would have otherwise vested or (ii) July 1, 2013, subject
to the terms and conditions of the applicable award agreements (the Equity Award
Agreements'') and plan documents; and
       
(d)
the continued right to exercise vested Stock Options previously awarded to you,
subject to the terms and conditions of the applicable Stock Option Award
Agreement.



4.           In consideration of the payment and benefits described above and
for other good and valuable consideration, to the fullest extent permitted by
applicable law, you hereby release and forever discharge, and by this instrument
release and forever discharge, BlackRock from all debts, obligations, promises,
covenants, agreements, contracts, endorsements, bonds, controversies, suits,
actions, causes of action, judgments, damages, expenses, claims or demands, in
law or in equity, which you ever had, now have, or which may arise in the
future, regarding any matter arising on or before the date of your execution of
this Agreement, including but not limited to all claims (whether known or
unknown) regarding your employment at or termination of employment from
BlackRock, any contract (express or implied), any claim for equitable relief or
recovery of punitive, compensatory, or other damages or monies, attorneys' fees,
any tort, and all claims for alleged discrimination based upon age, race, color,
sex, sexual orientation, marital status, religion, national origin, handicap,
disability, or retaliation, including any claim, asserted or unasserted, which
could arise under any federal, state or local law (including, without
limitation, Title VII of the Civil Rights Act of 1964; the Equal Pay Act of
1963; the Age Discrimination in Employment Act of 1967 (“ADEA”); the Older
Workers Benefit Protection Act of 1990; the Americans With Disabilities Act of
1990; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1991; the Worker Adjustment and Retraining Notification Act of
1988; the Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C.
§ 1514A, also known as the Sarbanes Oxley Act; the New York State Human Rights
Law; the New York City Human Rights Law; the New York City Administrative Code;
and all other statutes regulating the terms and conditions of your employment),
regulation, rules or ordinance, whether equal employment opportunity laws, rules
or regulations or otherwise, or under any policy, plan, agreement, understanding
or promise, written or oral, formal or informal, other than any claims you may
have to the payment of vested benefits, if any, under the terms of BlackRock’s
pension, stock or deferred compensation plans, as amended from time to time, or
claims to enforce the terms of this Agreement.  In addition, notwithstanding
anything herein to the contrary, this Agreement shall not impact or release any
rights you may have, if any, to indemnification with respect to liabilities,
costs, losses and claims arising from or related to your service as an officer,
director or employee of BlackRock or any subsidiary of BlackRock, under the
by-laws of BlackRock, applicable insurance policies of BlackRock and/or under
applicable law, arising on, before or after the date of this Agreement.   This
Agreement may not be cited as, and does not constitute any admission
 


 
 

--------------------------------------------------------------------------------

 
 
 
Page 3

 
by BlackRock of, any violation of any such law or legal obligation with respect
to any aspect of your employment or termination therefrom.
 
5.           You represent and agree that you have not filed any lawsuits or
claims for arbitration against BlackRock, or filed or caused to be filed any
charges or complaints against BlackRock with any municipal, state or federal
agency or regulatory authority charged with the enforcement of any law.  You
affirm that you have had the opportunity to raise any concerns relating to
conduct of which you are aware that you believe to be or have been a violation
of applicable law, regulation or BlackRock policy or procedures. Consequently,
you represent that you have no reason to pursue with any authority, agency or
entity any matters relating to your employment, or separation from your
employment, at BlackRock. You further affirm that no one in BlackRock management
has instructed you not to raise to BlackRock management any matters or issues
relating to a possible violation of applicable law, regulation or BlackRock
policy or procedures.  Nothing in the foregoing paragraph shall prevent you (or
your attorneys) from (i) commencing an action or proceeding to enforce this
Agreement or (ii) exercising your right under the Older Workers Benefit
Protection Act of 1990 to challenge the validity of your waiver of ADEA claims
set forth in paragraph 4 of this Agreement.
 
6.           You represent, warrant and acknowledge that BlackRock owes you no
wages, commissions, bonuses, sick pay, personal leave pay, severance pay,
vacation pay or other compensation or benefits or payments or form of
remuneration of any kind or nature, other than that specifically provided for in
this Agreement.  You also hereby acknowledge and agree that you have received
any and all leave(s) of absence to which you may have been entitled pursuant to
the federal Family and Medical Leave Act of 1993, and if any such leave was
taken, you were not discriminated against or retaliated against regarding same.
 
7.           You agree that the covenants relating to confidentiality, work
product, non-solicitation of clients and employees and non-disparagement
applicable to you under BlackRock’s Confidentiality and Employment Policy (the
“Confidentiality Policy”), the Equity Award Agreements and the Stock Option
Award Agreement shall continue to apply to you following the Retirement Date, to
the same extent as if the same were fully set forth herein.
 
8.           BlackRock (which for purposes of this paragraph only shall be
limited to mean current members of BlackRock’s Global Executive Committee) and
you shall respond to any inquiries with respect to the circumstances of your
departure from your employment with BlackRock in a manner that is not
inconsistent with the statement attached hereto as Exhibit A, and you agree that
you will not, and BlackRock hereby agrees that it will not, and it will use its
best efforts to cause its officers to not, at any time during or subsequent to
your employment with BlackRock, make public statements or statements to anyone
within BlackRock who is not an officer or director that are inconsistent with
Exhibit A.
 
9.           You and BlackRock agree that you have returned BlackRock property
and written materials, records and documents (including those that are
electronically stored) made by you or coming into your possession during the
course of your employment with BlackRock which contain or refer to any BlackRock
proprietary or confidential information and that are required to be returned by
you pursuant to the Confidentiality Policy, except as otherwise required or
issued to you in connection with your performance of your duties as a Director
on the Board of Directors of BlackRock, Inc. or its affiliates.  It is agreed
that until June 30, 2013 you shall be permitted to retain use of the
company-issued BlackBerry and access BlackRock e-mail through such BlackBerry
and your personal iPad.
 
10.           You and BlackRock agree not to disclose the terms, contents or
execution of this Agreement, the claims that have been or could have been raised
against BlackRock, or the facts and circumstances underlying this Agreement,
except in the following circumstances:
 


 
 

--------------------------------------------------------------------------------

 
 
 
Page 4




 
(a)
You may disclose the terms of this Agreement to your immediate family, so long
as such family member agrees to be bound by the confidential nature of this
Agreement;
       
(b)
You may disclose the terms of this Agreement to (i) your tax advisors so long as
such tax advisors agree in writing to be bound by the confidential nature of
this Agreement (ii) taxing authorities if requested by such authorities and so
long as they are advised in writing of the confidential nature of this Agreement
or (iii) your legal counsel;
       
(c)
BlackRock may disclose the terms of this Agreement (i) to employees of
BlackRock’s Human Resources, Payroll, Tax and Legal & Compliance Departments, as
may be necessary to administer the terms of this Agreement; and (ii) as required
in order to comply with applicable regulatory obligations, including, but not
limited to, required Securities and Exchange Commission filings;
       
(d)
Pursuant to the order of a court or governmental agency of competent
jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement; and
       
(e)
Any non-disclosure provision in this Agreement does not prohibit or restrict you
or BlackRock (or your respective attorneys) from responding to any inquiry, or
providing testimony, about this Agreement or its underlying facts and
circumstances by, or before the Securities and Exchange Commission, FINRA
(formerly the National Association of Securities Dealers, Inc.), any other
self-regulatory organization, or any other federal or state regulatory
authority.



11.           Upon service on you, or anyone acting on your behalf, of any
subpoena, order, directive or other legal process requiring you to engage in
conduct encompassed within paragraphs 8, 9, or 10 of this Agreement, you or your
attorney shall immediately notify BlackRock of such service and of the content
of any testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within two (2) business days send to the
undersigned representative of BlackRock via overnight delivery (at BlackRock's
expense) a copy of said documents served upon you.
 
12.           All payments or benefits under this Agreement are subject to any
applicable employment or tax withholdings or deductions.  You are advised to
seek independent advice from your tax advisor(s) with respect to the application
of Section 409A of the Internal Revenue Code of 1986, as amended, to any
payments or benefits under this Agreement.  BlackRock does not guarantee the tax
treatment of any payments or benefits under this Agreement, including without
limitation under the Code, state or local laws.
 
13.           You agree that prior to and following the Retirement Date, you
will assist and cooperate with BlackRock in connection with the defense or
prosecution of any claim that may be made against or by BlackRock, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving BlackRock, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding to the extent such claims, investigations or
proceedings relate to services performed or required to be performed by you,
pertinent knowledge possessed by you, or any act or omission by you.  You
further agree to perform all acts and execute and deliver any documents that may
be reasonably necessary to carry out the provisions of this paragraph.  You will
be reimbursed for the reasonable expenses incurred by you in connection with
your provision of assistance and cooperation as requested by BlackRock pursuant
to this Section, subject to your submission of documentation of such expenses in
accordance with BlackRock’s expense reimbursement policies,
 


 
 

--------------------------------------------------------------------------------

 
 
 
Page 5

 
as in effect from time to time.  Assistance shall be given during regular
business hours at locations and times mutually agreed upon by you and the
Company, with due regard to your availability given your then applicable
employment and personal commitments, except with respect to mandated court
appearances for which you will make yourself available upon reasonable notice.
 
14.           This Agreement constitutes the entire agreement between BlackRock
and you, and supersedes and cancels all prior and contemporaneous written and
oral agreements, if any, between BlackRock and you, except that the
Confidentiality Policy, the Equity Award Agreements and Stock Option Award
Agreement as described in paragraph 3 above, shall remain in full force and
effect.  You affirm that, in entering into this Agreement, you are not relying
upon any oral or written promise or statement made by anyone at any time on
behalf of BlackRock.
 
15.           This Agreement is binding upon you and your successors, assigns,
heirs, executors, administrators and legal representatives.
 
16.           If any of the provisions, terms or clauses of this Agreement are
declared illegal, unenforceable or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.
 
17.           Without detracting in any respect from any other provision of this
Agreement:
 

 
(a)
You agree and acknowledge that this Agreement constitutes a knowing and
voluntary waiver of all rights or claims you have or may have against BlackRock
as set forth herein, including, but not limited to, all rights or claims of age
discrimination or retaliation arising under the ADEA; and you have no physical
or mental impairment of any kind that has interfered with your ability to read
and understand the meaning of this Agreement or its terms, and that you are not
acting under the influence of any medication or mind-altering chemical of any
type in entering into this Agreement.
       
(b)
You understand that, by entering into this Agreement, you do not waive rights or
claims that may arise after the date of your execution of this Agreement,
including without limitation any rights or claims that you may have to secure
enforcement of the terms and conditions of this Agreement.
       
(c)
You agree and acknowledge that the consideration provided to you under this
Agreement is in addition to anything of value to which you are already entitled.
       
(d)
BlackRock hereby advises you to consult with an attorney prior to executing this
Agreement.
       
(e)
You acknowledge that you were informed that you had at least twenty-one (21)
days in which to review and consider this Agreement, and to consult with an
attorney regarding the terms and effect of this Agreement.  If you sign this
Agreement before the end of the twenty-one (21) days period, you waive your
right to the balance of such period of consideration and acknowledge that your
wavier of such period is knowing, voluntary, and has not been induced by any
fraud, misrepresentation or threat to withraw or alter the offer and benefits
embodied in this Agreement on the part of BlackRock.

 
18.           You may revoke this Agreement within seven (7) days from the date
you sign this Agreement, in which case this Agreement shall be null and void and
of no force or effect
 


 
 

--------------------------------------------------------------------------------

 
 


Page 6

 
on either BlackRock or you.  Any revocation must be in writing and received by
BlackRock by 5:00 p.m. on or before the seventh day after this Agreement is
executed by you.  Such revocation must be sent to Jeff Smith, Senior Managing
Director, Head of Human Resources, BlackRock, 40 East 52nd Street, New York, NY
10022.
 
19.           This Agreement may not be changed or altered, except by a writing
signed by BlackRock and you.  This Agreement will be governed, construed and
interpreted under the laws of the State of New York, without regard to the
conflicts of laws principles thereof, except as otherwise preempted by the laws
of the United States.
 
YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS
AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS AGREEMENT; THAT BLACKROCK HAS ADVISED YOU TO CONSULT WITH
AN ATTORNEY CONCERNING THIS AGREEMENT; THAT YOU HAVE HAD A FULL OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT YOU UNDERSTAND THAT THIS AGREEMENT
HAS BINDING LEGAL EFFECT; AND THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY.
 


Date:
 11/20/2012
 
 /s/ Susan L. Wagner
       
   SUSAN L. WAGNER
                           
BLACKROCK, INC.
                     
Date:
 11/20/2012
 
By:
 /s/ Jeff Smith
       
Name:
Jeff Smith
       
Title:
Senior Managing Director,
Head of Human Resources
 





You must sign and return this Agreement to Jeff Smith, Senior Managing Director,
Human Resources at BlackRock, 40 East 52nd Street, 7th Floor, New York, NY
10022  no later than 5:00 p.m. on the 21st day following your receipt of this
document or you will irrevocably lose the opportunity to receive the
consideration detailed herein.  You received the original version of this
Agreement on June 16, 2012.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Message from Larry Fink Sent June 20, 2012


I’m writing to let you know that Sue Wagner, a Founding Partner of BlackRock,
has decided to retire from her role as a Vice Chairman of the firm and has been
elected to our Board of Directors.  Sue will retire at the end of this month and
take her seat on the Board at the October meeting. She also will continue to
serve as a Director of our joint venture in India, DSP BlackRock Investment
Managers.


Sue’s election to the BlackRock Board reflects the profound contribution that
she has made and continues to make to the success of our firm.  I am delighted
that she will be able to continue to have a significant positive impact on our
business through her important new role on our Board.


Sue has played a central role in the growth and development of BlackRock over
the past 25 years.  Six months ago she first came to me and raised the
possibility of retirement at some point in the future, and we’ve since worked
through a smooth transition.  Patrick Olson, whose appointment as Global Head of
Strategy and Planning we announced on June 1, will report to me on matters of
corporate strategy and development, and to Ann Marie Petach on his leadership of
the business finance group.


To borrow a line from our brand, “BlackRock is built for these times” in large
part because of the amazing work Sue has done, year after year, to help make us
who we are today.  Sue has spearheaded every critical corporate transaction in
our history: from the partnership agreement with Blackstone that founded our
company in 1988 and our sale to PNC in 1994, through our IPO in 1999, to
secondary offerings by Bank of America in 2010 and most recently by Barclays
which, thanks to Sue’s typically superb leadership, was oversubscribed and
highly successful.


Sue has also led every one of our strategic acquisitions, including our
combinations with HPB, State Street, MLIM, Quellos’ fund of funds business and
BGI.  And, she played a pivotal role in the genesis of many of the businesses
that have become central to our success, including launching our international
business in 1988 and our first alternatives effort in 1994.  She also was
instrumental in creating our first hedge fund – Obsidian – in 1996 and in
launching BlackRock Solutions in 2000.


Each of these strategic moves was critical in assembling the unmatched breadth
of capabilities we have today.  Sue was in there on the ground floor on each
occasion – listening to our clients, understanding their challenges and finding
innovative solutions to meet their needs.


Sue embodies and has helped to define and foster the culture of consistent
excellence, uncompromising integrity, deep passion and intense focus on our
clients that is BlackRock at its best.  She is a role model for many people at
BlackRock and has continually invested herself and her time in nurturing a new
generation of talent. Her global sponsorship of WIN, the BlackRock women’s
network, is just one example of how she has helped to advance the careers of
many individuals – women and men – at BlackRock.


As Sue begins a new chapter in her remarkable career, all of us are grateful
that we will be able to draw on her spirit of innovation and unmatched depth of
understanding of the markets, our industry and our firm in her new role as a
Director of BlackRock.


I hope you will join me in congratulating Sue on her appointment to the Board
and in expressing our enduring gratitude to her for the vital role she has
played in making possible our shared success.
 